744 N.W.2d 169 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alan Lee MORSE, Defendant-Appellant.
Docket No. 135413. COA No. 280205.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the October 26, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Montcalm Circuit Court for the trial court to correct the judgment of sentence by deleting the $300.00 fine. The fine was clearly not a part of the sentencing agreement, and the defendant was not offered the opportunity to withdraw his plea after the fine was imposed as part of the sentence. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.